                  Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 1 of 24




 1   POMERANTZ LLP
 2   Jennifer Pafiti (SBN 282790)
     468 North Camden Drive
 3   Beverly Hills, CA 90210
     Telephone:      (818) 532-6449
 4   jpafiti@pomlaw.com
 5
     (additional counsel on signature page)
 6
                                      UNITED STATES DISTRICT COURT
 7                                  NORTHERN DISTRICT OF CALIFORNIA
 8
     STEVEN WEISMANN, Individually and on                )   Case No.:
 9   Behalf of All Others Similarly Situated,            )
                                                         )   CLASS ACTION
10                   Plaintiff,                          )
11                                                       )   COMPLAINT FOR VIOLATIONS OF THE
            vs.                                          )   FEDERAL SECURITIES LAWS
12                                                       )
     STITCH FIX, INC., KATRINA LAKE,
                                                         )
13   PAUL YEE and MIKE C. SMITH,
                                                         )
14                                                       )   DEMAND FOR JURY TRIAL
                     Defendant(s)
15
16          Plaintiff Steven Weismann (“Plaintiff”), individually and on behalf of all other persons similarly
17   situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges the
18
     following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
19
     belief as to all other matters, based upon, inter alia, the investigation conducted by and through
20
21   Plaintiff’s attorneys, which included, among other things, a review of the Defendants’ public documents,

22   conference calls and announcements made by Defendants, United States Securities and Exchange
23
     Commission (“SEC”) filings, wire and press releases published by and regarding Stitch Fix, Inc. (“Stitch
24
     Fix” or the “Company”), analysts’ reports and advisories about the Company, and information readily
25
     obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the
26
27   allegations set forth herein after a reasonable opportunity for discovery.

28




                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 1
                 Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 2 of 24



                                         SUMMARY OF THE ACTION
 1
 2          1.      This is a securities fraud class action on behalf of all purchasers of Stitch Fix common

 3   stock between June 8, 2018 and October 1, 2018, inclusive (the “Class Period”) seeking remedies under
 4
     §§10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), and SEC Rule 10b-5
 5
     promulgated thereunder.
 6
 7          2.      Stitch Fix is an online retail fashion subscription service. Stitch Fix purchases clothing,

 8   shoes and accessories from name-brand manufacturers and designs more in-house that it has
 9   manufactured. Stitch Fix personnel then select and deliver curated boxes of items to “clients” to try on,
10
     buy what they like, and return the rest. While some or all of the items can be returned free of charge,
11
     clients are incentivized to accept the entire selection through a 25% price discount that is only applied if
12
13   the client accepts the entire shipment.

14          3.      Beginning in 2017, the Company started to advertise its services on television, which
15   attributed to its considerable active client growth during 2017 and 2018. For investors in Stitch Fix,
16
     reported active clients is a key metric for them to value the Company and make investment decisions.
17
            4.      When the Company was marketing its IPO in November 2017, it specifically touted that
18
19   its active client base had grown from 867,000 at August 1, 2015, to 1,674,000 at July 30, 2016, to

20   2,194,000 at July 29, 2017, representing year-over-year growth rates of 93.1% and 31.1%, respectively.
21
            5.      Throughout the Class Period, Defendants made materially false and misleading
22
     statements regarding the Company’s business, operational and compliance policies. Specifically,
23
     Defendants made false and/or misleading statements and/or failed to disclose that: (1) its active client
24
25   growth was weakening; (2) the Company would cease its investment in television advertising; and (3) as

26   a result, the Company’s public statements were materially false and misleading at all relevant times.
27
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 2
                  Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 3 of 24



            6.       On October 1, 2018, after the close of trading, Stitch Fix reported its 4Q18 financial
 1
 2   results, which fell short of projected active client growth expectations, disclosing that the Company had

 3   signed up far fewer than expected new active clients during 4Q18, which had ended more than two
 4
     months earlier, on July 28, 2018. The Company reported that its active client count was virtually flat,
 5
     and that its active client growth had declined by 70% quarter-over-quarter.
 6
 7          7.       On this news, the price of Stitch Fix common stock fell $15.69 per share, greater than

 8   35%, to close at $31.58 per share on October 2, 2018.
 9          8.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in the
10
     market value of the Company’s securities, Plaintiff and other Class members have suffered significant
11
     losses and damages.
12
13                                       JURISDICTION AND VENUE

14          9.       The claims asserted herein arise under §§10(b) and 20(a) of the Exchange Act (15 U.S.C.
15   §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder (17 C.F.R. §240.10b-5). This Court has
16
     jurisdiction over the subject matter of this action under 28 U.S.C. §1331 and §27 of the Exchange Act
17
     (15 U.S.C. §78aa).
18
19          10.      Venue is proper in this District pursuant to §27 of the Exchange Act, as Stitch Fix is

20   headquartered in this District and many of the false and misleading statements alleged herein were
21
     disseminated from this District.
22
            11.      In connection with the acts alleged in this complaint, defendants, directly or indirectly,
23
     used the means and instrumentalities of interstate commerce, including, but not limited to, the mails,
24
25   interstate telephone communications and the facilities of the national securities markets.

26
27
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 3
                  Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 4 of 24



                                                     PARTIES
 1
 2          12.       Plaintiff purchased Stitch Fix common stock during the Class Period, as set forth in the

 3   accompanying certification incorporated by reference herein, and has been damaged thereby.
 4
            13.       Defendant Stitch Fix is a San Francisco, California-based online purveyor of clothing and
 5
     accessories. Stitch Fix common stock is listed and trades on the NASDAQ, an active market, under the
 6
 7   ticker symbol “SFIX.”.

 8          14.       Defendant Katrina Lake (“Lake”) is, and was at all relevant times, the founder, Chief
 9   Executive Officer (“CEO”) and a director of Stitch Fix.
10
            15.       Defendant Paul Yee (“Yee”) is, and was at all relevant times, the Chief Financial Officer
11
     of Stitch Fix.
12
13          16.       Defendant Mike C. Smith (“Smith”) is, and was at all relevant times, the Chief Operating

14   Officer of Stitch Fix.
15          17.       The Defendants referenced above in ¶¶ 14-16 are sometimes referred to herein as the
16
     “Individual Defendants.”
17
            18.       The Individual Defendants possessed the power and authority to control the contents of
18
19   the Company’s SEC filings, press releases, and other market communications. The Individual

20   Defendants were provided with copies of the Company’s SEC filings and press releases alleged herein
21
     to be misleading prior to or shortly after their issuance and had the ability and opportunity to prevent
22
     their issuance or to cause them to be corrected. Because of their positions with the Company, and their
23
     access to material information available to them but not to the public, the Individual Defendants knew
24
25   that the adverse facts specified herein had not been disclosed to and were being concealed from the

26   public, and that the positive representations being made were then materially false and misleading. The
27
     Individual Defendants are liable for the false statements and omissions pleaded herein.
28




                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 4
                     Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 5 of 24



                                             SUBSTANTIVE ALLEGATIONS
 1
 2                                                            Background

 3             19.      Stitch Fix sells a range of apparel, shoes, and accessories through its Website and mobile
 4
     app in the United States. It offers denim, dresses, blouses, skirts, shoes, jewelry, and handbags for men,
 5
     women, and kids under the Stitch Fix brand. The Company was formerly known as rack habit inc. and
 6
 7   changed its name to Stitch Fix, Inc. in October 2011.

 8                                    Defendants’ False And Misleading Statements
                                               During The Class Period
 9
10             20.      The Class Period starts on June 8, 2018. On June 7, 2018, after the close of trading, Stitch

11   Fix issued a press release and letter to shareholders announcing its 3Q18 financial results for the period
12   ended April 28, 2018. The press release emphasized that Stitch Fix had experienced growth in active
13
     clients, to 2.7 million, an increase of 30% year over year:1
14
               Stitch Fix Announces Third Quarter Fiscal 2018 Financial Results
15
16             . . . Stitch Fix, Inc. (NASDAQ:SFIX), the leading online personal styling service, has
               released its financial results for its third quarter of fiscal year 2018 ended April 28, 2018
17             and posted a letter to its shareholders on its investor relations website. Highlights include
               delivering:
18
19             Active clients of 2.7 million, an increase of 30% year over year Net revenue of $316.7
               million, an increase of 29% year over year Net income of $9.5 million and adjusted
20             EBITDA of $12.4 million Diluted earnings per share of $0.09
21
               “In addition to driving strong net revenue, net income, and adjusted EBITDA, we grew
22             our active client count to 2.7 million, an increase of 30% year-over-year,” said Stitch
               Fix founder and CEO Katrina Lake. “We continue to balance growth and profitability,
23             demonstrated by our ability to consistently deliver top-line growth of over 20% even as
               we invest in category expansions, technology talent, and marketing. Our third quarter
24
               results demonstrate continued positive momentum for Stitch Fix and the power of our
25             unique ability to deliver personalized service at scale.”

26
27
28
     1   Unless otherwise noted, emphasis added throughout.



                           COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 5
                  Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 6 of 24



            21.      The shareholder letter, which was posted on the Company’s website and filed with the
 1
 2   SEC, repeated Stitch Fix’s claim that it had “[grown] active clients to 2.7 million as of April 28, 2018,”

 3   from 2.5 million in 2Q18, and from 2.07 million in 3Q17, an increase of 614,000 and 29.6% year-over-
 4
     year growth.
 5
            22.      The 3Q18 shareholder letter further stated that the Company’s “Q3’18 advertising
 6
 7   spend,” which it said then included “the costs associated with the production of advertising, television,

 8   radio and online advertising,” had “increased relative to [its] Q3’17 expense [to] 8.7% of net revenue.”
 9   It also stated that the Company “continue[s] to make strategic and measured marketing investments
10
     designed to achieve near-term payback.”
11
            23.      Stitch Fix conducted a conference call with investors later that afternoon hosted by
12
13   defendants Lake, Yee and Smith during which they provided additional positive commentary about the

14   Company’s 3Q18 financial results and its purportedly ongoing strong business metrics and financial
15   prospects.
16
            24.      On the call, Defendant Lake stated that Stitch Fix had grown its “active client count to
17
     2.7 million as of April 28, 2018, an increase of 614,000 and 30% year over year,” and that the “Q3 also
18
19   marked the fifth consecutive quarter of over 20% year over year top-line growth.” She went on to

20   emphasize that Stitch Fix had “significant opportunities to acquire new clients in [its] existing
21
     business,” and that the “30% year-over-year growth [it had] seen in active client count [was] the
22
     result of [efforts to serve new client groups], efficiently leveraging [its] performance marketing
23
24   capabilities and increasing [its] brand awareness.”

25          25.      Later on the same call, Defendant Lake stated that the Company’s new Men’s and Plus-

26   sized client offerings was having on the growth of active clients, and that for “Plus directionally,” there
27
     were “75,000 . . . people that were waiting on the wait list before [they] even launched the business,”
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 6
                   Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 7 of 24



     and though she stated Stitch Fix “[would not] be providing the exact numbers, the number of people that
 1
 2   [were] benefiting from that service [was] significantly higher than that and certainly continue[d] to

 3   grow.” She also emphasized that “from a category perspective, Men’s [and] Plus size . . . are all great
 4
     opportunities for us to be able to have many, many paths for long-term growth.”
 5
             26.      Asked which categories of active clients were providing Stitch Fix with the confidence to
 6
 7   provide the strong 4Q18 financial guidance announced that day, defendant Yee responded that, “from a

 8   driver’s standpoint, we grew active clients by 30% year-over-year, and that’s both for our Women’s and
 9   Men’s categories,” adding that the Company was “really pleased with efficiencies . . . seen with [its]
10
     marketing spend to attract new clients as well as ability to reengage and engage clients with the various
11
     tools . . . to really please [its] clients.”
12
13           27.      On the same day, after the Company’s reported its financial results, CNBC aired a

14   segment and published an article repeating Lake’s claims of continuing positive momentum in scaling
15   the Company’s business:
16
             Stitch Fix soared after the company reported strong earnings and user growth on
17           Thursday.
18
             Here’s how the company did compared to what Wall Street expected:
19
            Earnings: 9 cents vs. 3 cents forecast by Thomson Reuters
20
21          Revenue: $316.7 million vs. $306 million forecast by Thomson Reuters

22
            Active clients: 2.7 million vs. 2.66 million forecast by StreetAccount
23
             In the year-ago quarter, Stitch Fix reported a loss per share of 38 cents on $245.1 million
24           in revenue.
25
                                                    *     *       *
26
             Founder and CEO Katrina Lake said the company has been able to post revenue growth
27
             without sacrificing investment in the business.
28




                         COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 7
                  Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 8 of 24



            “Our third quarter results demonstrate continued positive momentum forStitch Fix and
 1
            the power of our unique ability to deliver personalized service at scale,” Lake said in a
 2          statement.

 3          28.      On June 8, 2018, Stitch Fix filed its 3Q18 quarterly report on Form 10-Q with the SEC,
 4
     which was signed and certified pursuant to the Sarbanes-Oxley Act of 2002 by defendants Lake and
 5
     Yee. The Management’s Discussion and Analysis (“MD&A”) section of the Form 10-Q contained the
 6
 7   following discussion of Stitch Fix’s active client growth, which the Form 10-Q emphasized was a “key

 8   indicator of growth and the overall health of [the Company’s] business,” stating in pertinent part as
 9   follows:
10
            Active Clients
11
            We believe that the number of active clients is a key indicator of our growth and the
12          overall health of our business. We define an active client as a client who checked out a
13          Fix in the preceding 12-month period, measured as of the last date of that period. A client
            checks out a Fix when she indicates what items she is keeping through our mobile
14          application or on our website. We had 2,688,000 and 2,074,000 active clients as of April
            28, 2018 and April 29, 2017, respectively, representing year-over-year growth of 29.6%.
15
16          29.      Detailing the “Factors Affecting [its] Performance,” the MD&A section of Stitch Fix’s

17   3Q18 Form 10-Q further emphasized the Company’s ongoing active customer growth success and how
18
     its marketing spend was contributing to that growth, stating in pertinent part as follows:
19
            Client Acquisition and Engagement
20
            To grow our business, we must continue to acquire clients and successfully engage them.
21
            We believe that implementing broad-based marketing strategies that increase our brand
22          awareness has the potential to strengthen Stitch Fix as a national consumer brand, help us
            acquire new clients and drive revenue growth. As our business has achieved a greater
23          scale and we are able to support a large and growing client base, we have increased our
24          investments in marketing to take advantage of more marketing channels to profitably
            acquire clients. For example, we recently significantly increased our advertising spend,
25          from $21.3 million and $46.8 million for the three and nine months ended April 29,
            2017 to $25.2 million and $73.2 million for the three and nine months ended April 28,
26          2018, respectively, to support the growth of our business. We expect to continue to
27          make significant marketing investments to grow our business. We currently utilize both
            digital and offline channels to attract new visitors to our website or mobile app and
28          subsequently convert them into clients. Our current marketing efforts include client




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 8
                  Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 9 of 24



            referrals, affiliate programs, partnerships, display advertising, television, print, radio,
 1
            video, content, direct mail, social media, email, mobile “push” communications, search
 2          engine optimization and keyword search campaigns.

 3          30.      The 3Q18 Form 10-Q stated, in relevant part, that “[r]evenue increased by $71.7 million
 4
     and $189.4 million, or 29.2% and 26.3% during the three and nine months ended April 28, 2018
 5
     compared with the same periods last year,” noting “[t]he increase in revenue was primarily attributable
 6
 7   to a 29.6% increase in active clients from April 29, 2017 to April 28, 2018, which drove increased sales

 8   of merchandise.”
 9          31.      Moreover, the 3Q18 Form 10-Q emphasized the importance of the television advertising
10
     campaigns to Stitch Fix’s sales and promotional efforts, stating that because its “continued growth
11
     depend[ed] on attracting new clients,” “[s]tarting in calendar year 2017, [it] began to increase [its] paid
12
13   marketing expenses by investing more in digital marketing and launching [its] first television advertising

14   campaigns.” The Form 10-Q also expressly stated that the Company then “expect[ed] to increase [its]
15   spending on these and other paid marketing channels in the future.”
16
            32.      On June 19, 2018, CNBC published another article discussing the Company’s 3Q18
17
     earnings report titled “Trader: this company could be the Netflix of apparel.” The article emphasized the
18
19   Company’s reported 30% year-over-year subscriber growth:

20
21
            Trader: this company could be the “Netflix of apparel”
22
                    Josh Brown, Ritholtz Wealth Management CEO, bought Stitch Fix.
23
24                  It “might be the answer” to apparel companies that have had trouble building their
                     online businesses, he said on Monday’s “Halftime Report”
25
                    The company topped Q3 analyst estimates when it reported earnings on June 7,
26
                     and noted that active clients grew 30% compared to a year earlier.
27
                   On Monday Ritholtz Wealth Management CEO and “Halftime Report” trader
28          Josh Brown bought Stitch Fix since he believes it could become the “Netflix of apparel.”



                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 9
               Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 10 of 24




 1
            The San Francisco-based company is a clothing subscription service. Users fill out a style
 2          profile online and then receive a package with personally-curated clothing and
            accessories from the company. Subscribers can decide what they would like to buy from
 3          the box, and they can return the remaining items free of charge.
 4
            As e-commerce growth accelerates and traditional retailers struggle to keep up, Brown
 5          believes Stitch Fix could be a bright spot in the sector.

 6          “If you look at the trouble the apparel companies have had building an online business
 7          fast enough to offset the decline in foot traffic Stitch Fix might be an answer,” he said on
            Monday’s “Halftime Report.” “It may become the Netflix of apparel.”
 8
            Brown also likes the fundamentals of the company. He noted that it is “growing its
 9          user base by an outstanding number” and that it’s also showing accelerating revenue.
10          “I think they found a way to build a business in apparel online that just absolutely
            delights their customers,” he said.
11
            Stitch Fix went public on November 17, 2017, and shares are up 81% since through
12          Monday’s close. The company most recently reported quarterly results on June 7 that
13          topped analyst estimates for both earnings and revenue, and the number of subscribers
            grew 30% in Q3 compared to a year earlier. The stock has soared 33% since the
14          company announced results. As the market continued to digest the impact of the
            Company’s reported 3Q18 growth and the continuing momentum that it purported to
15          represent, the price of the Company’s stock increased to a Class Period high of $51.19
16          per share on September 17, 2018.

17          33.     On July 15, 2018, defendant Lake presented for Stitch Fix on NBC’s Today show. A
18
     video link to the segment remained on the Company’s website throughout the Class Period. Lake
19
     explained how she had launched Stitch Fix with just 29 customers, with NBC digitally displaying the
20
     number rapidly growing to 2.7 million active clients. As a result, it was stated that Stitch Fix was then
21
22   “worth about two billion dollars.” Asked whether business had been negatively impacted by the new

23   Amazon.com Prime Wardrobe service rolled out earlier in 2018, which similarly “ship[s] customers
24
     clothes to try before they buy,” Lake claimed that it had not impacted the business, emphasizing that
25
     “[t]he hardest part is that there’s a million pairs of jeans out there literally and which ones are going to
26
27   be the best ones for your body. And that’s actually the hardest part to solve and we don’t see anybody

28   else doing that.”




                         COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 10
                Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 11 of 24



            34.       The statements referenced in ¶¶ 20-33 were materially false and misleading because
 1
 2   Defendants made false and/or misleading statements, as well as failed to disclose material adverse facts

 3   about the Company’s business, operational and compliance policies. Specifically, Defendants made false
 4
     and/or misleading statements and/or failed to disclose that: (1) its active client growth was weakening;
 5
     (2) the Company would cease its investment in television advertising; and (3) as a result, the Company’s
 6
 7   public statements were materially false and misleading at all relevant times.

 8                                          The Truth Begins To Emerge
 9          35.       The truth concerning the Company’s business emerged on October 1, 2018, after the
10
     close of trading, when the Company issued a press release announcing its financial results for 4Q18, the
11
     period ended July 28, 2018. In the press release, the Company reported 2.7 million active clients,
12
13   disclosing that its new active client growth had stalled throughout 4Q18. The press release stated as

14   follows:
15          Stitch Fix Announces Fourth Quarter and Full Fiscal Year 2018 Financial Results
16
                    . . . Stitch Fix, Inc. (NASDAQ:SFIX), the leading online personal styling service,
17          has released its financial results for the fourth quarter and full fiscal year 2018 ended July
            28, 2018 and posted a letter to its shareholders on its investor relations website.
18
19          Fourth quarter highlights

20                   Active clients of 2.7 million, an increase of 25% year over year
21
                     Net revenue of $318.3 million, an increase of 23% year over year
22
23                   Net income of $18.3 million and adjusted EBITDA of $11.1 million
24
                     Diluted earnings per share of $0.18
25
26          Full year highlights

27                   Net revenue of $1.2 billion, an increase of 26% year over year
28
                     Net income of $44.9 million and adjusted EBITDA of $53.6 million



                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 11
               Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 12 of 24



                     Diluted earnings per share of $0.34
 1
 2                  “Q4 was another strong quarter for us,” said Stitch Fix Founder and CEO, Katrina
            Lake. “We grew our active client count 25% year over year and delivered $318.3 million
 3          in net revenue and $11.1 million in adjusted EBITDA.”
 4
            36.       During the conference call held with investors later that evening, Stitch Fix reported that
 5
     its active client growth rate had already dramatically declined and it was only up 54,000 quarter-over-
 6
 7   quarter and 548,000, or 25%, year-over-year, and that its active client count still remained at 2.7 million.

 8          37.       Also during the call, defendant Smith stated that the Company had decided to
 9   “temporarily cease[] [its] national TV campaign for 10 weeks” during the 13 weeks of 4Q18,
10
     purportedly to “measure channel efficacy.” Defendant Smith conceded that the decision had had a
11
     negative impact on new client growth during the quarter, acknowledging that defendants had “learned
12
13   that TVE was a more effective acquisition channel than [they] had previously modeled as measured on a

14   cost per acquisition basis.”
15
            38.       Later on the call, defendant Lake was asked whether television advertising had “already
16
     turned back on,” he replied that Stitch Fix had “turned TV back on,” expressly acknowledging that “TV
17
     is an important part of that portfolio.” Later she reiterated that “we always knew that TV was an
18
19   important component of [marketing], but I think having gone through this test and having really

20   understood more granularly how TV impacts, I think, we feel like it’s a really important part of the
21
     portfolio and you’ll continue to see us invest there.”
22
            39.       Later that same day, The Wall Street Journal published an article on Stitch Fix.
23
24   According to the article, “[w]hen Stitch Fix, a subscription fashion service, had its initial public offering

25   last November, investors were skeptical. How many people would continue to pay for constant wardrobe
26   updates?” The article noted that while “[i]n its first quarters as a public company, Stitch Fix defied the
27
     skeptics and posted consistent growth, raising hopes that it could succeed where other subscription
28




                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 12
               Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 13 of 24



     services ha[d]e failed” and causing its stock price to increase by “73% through Monday’s close,” the
 1
 2   “fiscal fourth-quarter results show[ed] that the bullish thesis may be coming apart at the seams.” The

 3   article concluded that “Stitch Fix’s stagnation with its core customer – American women – is a red flag.
 4
     If it misses again, investors will have good reason to believe it is going the way of Blue Apron Holdings,
 5
     Birchbox, and other subscription services that soared and then lost their novelty.”
 6
 7          40.       On October 2, 2018, William Blair discussed the sharp deceleration in the growth of

 8   active clients and the Company’s lower than expected 2019 revenue and earnings guidance:
 9          Greater-Than-Expected Deceleration of Active Clients Overshadows Plans to
10          Launch Internationally

11          What You Need to Know
12                   Active clients grew about 25% year-over-year to roughly 2.7 million. Sequential
13                    net adds of roughly 54,000 was lower than the Street estimate of roughly 128,000.

14                   Revenue slightly missed the Street estimate by less than 1%. Gross profit and
                      EBITDA beat the Street by 2% and 13%, respectively.
15
16
                     First quarter 2019 guidance was issued below the Street for both revenue and
17                    EBITDA.
18
                     Initial fiscal 2019 guidance bracketed the Street for revenue and was below the
19                    Street for EBITDA. . . .
20
21                   The company announced plans to launch Women’s and Men’s offerings in the
                      United Kingdom by the end of fiscal 2019.
22
            Stock Thoughts. Stitch Fix shares are down about 20% in the aftermarket, likely due
23
            to greater-than-expected deceleration on active clients and revenue, as well as lower-
24          than expected EBITDA guidance for fiscal 2019.

25          41.       On this news, the price of Stitch Fix common stock fell $15.69 per share, greater than
26
     35%, to close at $31.58 per share on October 2, 2018.
27
28




                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 13
               Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 14 of 24



                                PLAINTIFF’S CLASS ACTION ALLEGATIONS
 1
 2           42.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure

 3   23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise acquired Stitch
 4
     Fix securities during the Class Period (the “Class”); and were damaged upon the revelation of the
 5
     alleged corrective disclosures. Excluded from the Class are Defendants herein, the officers and directors
 6
 7   of the Company, at all relevant times, members of their immediate families and their legal

 8   representatives, heirs, successors or assigns and any entity in which Defendants have or had a
 9   controlling interest.
10
             43.     The members of the Class are so numerous that joinder of all members is impracticable.
11
     Throughout the Class Period, Stitch Fix securities were actively traded on the NASDAQ. While the
12
13   exact number of Class members is unknown to Plaintiff at this time and can be ascertained only through

14   appropriate discovery, Plaintiff believes that there are hundreds or thousands of members in the
15   proposed Class. Record owners and other members of the Class may be identified from records
16
     maintained by Stitch Fix or its transfer agent and may be notified of the pendency of this action by mail,
17
     using the form of notice similar to that customarily used in securities class actions.
18
19           44.     Plaintiff’s claims are typical of the claims of the members of the Class as all members of

20   the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that is
21
     complained of herein.
22
             45.     Plaintiff will fairly and adequately protect the interests of the members of the Class and
23
     has retained counsel competent and experienced in class and securities litigation. Plaintiff has no
24
25   interests antagonistic to or in conflict with those of the Class.

26
27
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 14
                Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 15 of 24



            46.      Common questions of law and fact exist as to all members of the Class and predominate
 1
 2   over any questions solely affecting individual members of the Class. Among the questions of law and

 3   fact common to the Class are:
 4
            •        whether the federal securities laws were violated by Defendants’ acts as alleged herein;
 5
            •        whether statements made by Defendants to the investing public during the Class Period
 6
 7   misrepresented material facts about the business, operations and management of Stitch Fix;

 8          •        whether the Individual Defendants caused Stitch Fix to issue false and misleading
 9   financial statements during the Class Period;
10
            •        whether Defendants acted knowingly or recklessly in issuing false and misleading
11
     financial statements;
12
13          •        whether the prices of Stitch Fix securities during the Class Period were artificially

14   inflated because of the Defendants’ conduct complained of herein; and
15          •        whether the members of the Class have sustained damages and, if so, what is the proper
16
     measure of damages.
17
            47.      A class action is superior to all other available methods for the fair and efficient
18
19   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

20   damages suffered by individual Class members may be relatively small, the expense and burden of
21
     individual litigation make it impossible for members of the Class to individually redress the wrongs
22
     done to them. There will be no difficulty in the management of this action as a class action.
23
            48.      Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-on-
24
25   the-market doctrine in that:

26          •        Defendants made public misrepresentations or failed to disclose material facts during the
27
     Class Period;
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 15
                Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 16 of 24



            •        the omissions and misrepresentations were material;
 1
 2          •        Stitch Fix securities are traded in an efficient market;

 3          •        the Company’s shares were liquid and traded with moderate to heavy volume during the
 4
     Class Period;
 5
            •        the Company traded on the NASDAQ and was covered by multiple analysts;
 6
 7          •        the misrepresentations and omissions alleged would tend to induce a reasonable investor

 8   to misjudge the value of the Company’s securities; and
 9          •        Plaintiff and members of the Class purchased, acquired and/or sold Stitch Fix securities
10
     between the time the Defendants failed to disclose or misrepresented material facts and the time the true
11
     facts were disclosed, without knowledge of the omitted or misrepresented facts.
12
13          49.      Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

14   presumption of reliance upon the integrity of the market.
15          50.      Alternatively, Plaintiff and the members of the Class are entitled to the presumption of
16
     reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United
17
     States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in their Class
18
19   Period statements in violation of a duty to disclose such information, as detailed above.

20                                                    COUNT I
21
     (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder Against
22                                             All Defendants)

23          51.      Plaintiff repeats and reallege each and every allegation contained above as if fully set
24
     forth herein.
25
            52.      This Count is asserted against Defendants and is based upon Section 10(b) of the
26
27   Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 16
               Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 17 of 24



            53.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and course of
 1
 2   conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions, practices and

 3   courses of business which operated as a fraud and deceit upon Plaintiff and the other members of the
 4
     Class; made various untrue statements of material facts and omitted to state material facts necessary in
 5
     order to make the statements made, in light of the circumstances under which they were made, not
 6
 7   misleading; and employed devices, schemes and artifices to defraud in connection with the purchase and

 8   sale of securities. Such scheme was intended to, and, throughout the Class Period, did: (i) deceive the
 9   investing public, including Plaintiff and other Class members, as alleged herein; (ii) artificially inflate
10
     and maintain the market price of Stitch Fix securities; and (iii) cause Plaintiff and other members of the
11
     Class to purchase or otherwise acquire Stitch Fix securities and options at artificially inflated prices. In
12
13   furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

14   actions set forth herein.
15          54.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
16
     Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly and
17
     annual reports, SEC filings, press releases and other statements and documents described above,
18
19   including statements made to securities analysts and the media that were designed to influence the

20   market for Stitch Fix securities. Such reports, filings, releases and statements were materially false and
21
     misleading in that they failed to disclose material adverse information and misrepresented the truth
22
     about Stitch Fix finances and business prospects.
23
            55.     By virtue of their positions at Stitch Fix , Defendants had actual knowledge of the
24
25   materially false and misleading statements and material omissions alleged herein and intended thereby

26   to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants acted with
27
     reckless disregard for the truth in that they failed or refused to ascertain and disclose such facts as would
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 17
               Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 18 of 24



     reveal the materially false and misleading nature of the statements made, although such facts were
 1
 2   readily available to Defendants. Said acts and omissions of Defendants were committed willfully or

 3   with reckless disregard for the truth. In addition, each Defendant knew or recklessly disregarded that
 4
     material facts were being misrepresented or omitted as described above.
 5
            56.     Information showing that Defendants acted knowingly or with reckless disregard for the
 6
 7   truth is peculiarly within Defendants’ knowledge and control. As the senior managers and/or directors

 8   of Stitch Fix, the Individual Defendants had knowledge of the details of Stitch Fix internal affairs.
 9          57.     The Individual Defendants are liable both directly and indirectly for the wrongs
10
     complained of herein. Because of their positions of control and authority, the Individual Defendants
11
     were able to and did, directly or indirectly, control the content of the statements of Stitch Fix. As
12
13   officers and/or directors of a publicly-held company, the Individual Defendants had a duty to

14   disseminate timely, accurate, and truthful information with respect to Stitch Fix businesses, operations,
15   future financial condition and future prospects. As a result of the dissemination of the aforementioned
16
     false and misleading reports, releases and public statements, the market price of Stitch Fix securities was
17
     artificially inflated throughout the Class Period. In ignorance of the adverse facts concerning Stitch Fix
18
19   business and financial condition which were concealed by Defendants, Plaintiff and the other members

20   of the Class purchased or otherwise acquired Stitch Fix securities at artificially inflated prices and relied
21
     upon the price of the securities, the integrity of the market for the securities and/or upon statements
22
     disseminated by Defendants, and were damaged thereby.
23
            58.     During the Class Period, Stitch Fix securities were traded on an active and efficient
24
25   market. Plaintiff and the other members of the Class, relying on the materially false and misleading

26   statements described herein, which the Defendants made, issued or caused to be disseminated, or relying
27
     upon the integrity of the market, purchased or otherwise acquired shares of Stitch Fix securities at prices
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 18
               Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 19 of 24



     artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class
 1
 2   known the truth, they would not have purchased or otherwise acquired said securities, or would not have

 3   purchased or otherwise acquired them at the inflated prices that were paid. At the time of the purchases
 4
     and/or acquisitions by Plaintiff and the Class, the true value of Stitch Fix securities was substantially
 5
     lower than the prices paid by Plaintiff and the other members of the Class. The market price of Stitch
 6
 7   Fix securities declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff

 8   and Class members.
 9          59.     By reason of the conduct alleged herein, Defendants knowingly or recklessly, directly or
10
     indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
11
            60.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the other
12
13   members of the Class suffered damages in connection with their respective purchases, acquisitions and

14   sales of the Company’s securities during the Class Period, upon the disclosure that the Company had
15   been disseminating misrepresented financial statements to the investing public.
16
                                                     COUNT II
17
             (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)
18
19          61.     Plaintiff repeats and reallege each and every allegation contained in the foregoing

20   paragraphs as if fully set forth herein.
21
            62.     During the Class Period, the Individual Defendants participated in the operation and
22
     management of Stitch Fix, and conducted and participated, directly and indirectly, in the conduct of
23
     Stitch Fix business affairs.     Because of their senior positions, they knew the adverse non-public
24
25   information about Stitch Fix misstatement of income and expenses and false financial statements.

26          63.     As officers and/or directors of a publicly owned company, the Individual Defendants had
27
     a duty to disseminate accurate and truthful information with respect to Stitch Fix financial condition and
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 19
                 Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 20 of 24



     results of operations, and to correct promptly any public statements issued by Stitch Fix which had
 1
 2   become materially false or misleading.

 3          64.     Because of their positions of control and authority as senior officers, the Individual
 4
     Defendants were able to, and did, control the contents of the various reports, press releases and public
 5
     filings which Stitch Fix disseminated in the marketplace during the Class Period concerning Stitch Fix
 6
 7   results of operations. Throughout the Class Period, the Individual Defendants exercised their power and

 8   authority to cause Stitch Fix to engage in the wrongful acts complained of herein. The Individual
 9   Defendants therefore, were “controlling persons” of Stitch Fix within the meaning of Section 20(a) of
10
     the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which artificially
11
     inflated the market price of Stitch Fix securities.
12
13          65.     Each of the Individual Defendants, therefore, acted as a controlling person of Stitch Fix.

14   By reason of their senior management positions and/or being directors of Stitch Fix, each of the
15   Individual Defendants had the power to direct the actions of, and exercised the same to cause, Stitch Fix
16
     to engage in the unlawful acts and conduct complained of herein. Each of the Individual Defendants
17
     exercised control over the general operations of Stitch Fix and possessed the power to control the
18
19   specific activities which comprise the primary violations about which Plaintiff and the other members of

20   the Class complain.
21
            66.     By reason of the above conduct, the Individual Defendants are liable pursuant to Section
22
     20(a) of the Exchange Act for the violations committed by Stitch Fix.
23
24                                            PRAYER FOR RELIEF

25          WHEREFORE, Plaintiff demands judgment against Defendants as follows:

26          A.      Determining that the instant action may be maintained as a class action under Rule 23 of
27
     the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;
28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 20
                 Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 21 of 24



            B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason of
 1
 2   the acts and transactions alleged herein;

 3          C.      Awarding Plaintiff and the other members of the Class prejudgment and post-judgment
 4
     interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and
 5
            D.      Awarding such other and further relief as this Court may deem just and proper.
 6
 7                                      DEMAND FOR TRIAL BY JURY

 8          Plaintiff hereby demands a trial by jury.
 9   DATED: October 26, 2018
10
                                                            By: __/s/ Jennifer Pafiti _____
11                                                          Jennifer Pafiti
                                                            POMERANTZ LLP
12                                                          Jennifer Pafiti (SBN 282790)
13                                                          468 North Camden Drive
                                                            Beverly Hills, CA 90210
14                                                          Telephone: (818) 532-6449
                                                            Email: jpafiti@pomlaw.com
15
16                                                          POMERANTZ LLP
                                                            Jeremy A. Lieberman
17                                                          J. Alexander Hood II
                                                            600 Third Avenue, 20th Floor
18
                                                            New York, New York 10016
19                                                          Telephone: (212) 661-1100
                                                            Facsimile: (212) 661-8665
20                                                          Email: jalieberman@pomlaw.com
                                                                   ahood@pomlaw.com
21
22                                                          POMERANTZ LLP
                                                            Patrick V. Dahlstrom
23                                                          10 South La Salle Street, Suite 3505
                                                            Chicago, Illinois 60603
24
                                                            Telephone: (312) 377-1181
25                                                          Facsimile: (312) 377-1184
                                                            Email: pdahlstrom@pomlaw.com
26
27                                                          Attorneys for Plaintiff

28




                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS - 21
Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 22 of 24
Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 23 of 24
Case 3:18-cv-06565-JD Document 1 Filed 10/26/18 Page 24 of 24
